Citation Nr: 0739299	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  05-05 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder, to include as secondary to service-connected 
disabilities of the left wrist.  

2.  Entitlement to service connection for a right wrist 
disorder, secondary to service-connected disabilities of the 
left wrist.  

3.  Entitlement to a total disability evaluation for 
compensation purposes due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty for training from November 
28, 1990, to January 9, 1991.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in June 2006, at which time the issues 
identified on the title page of this document were remanded 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to obtain needed procedural and evidentiary development 
involving such issues.  

Notice is taken that, pursuant to the veteran's request, he 
was afforded a hearing before the Board in December 2005 by a 
Veterans Law Judge that is no longer employed by the Board.  
The veteran was notified of this fact and advised of his 
right to request another hearing through the Board's 
correspondence of July 2007.  He responded later in July 2007 
that he did not wish to appear for an additional hearing, 
and, as such, all of the evidence of record, in addition to 
the veteran's hearing testimony of December 2005, shall be 
considered in adjudicating the merits of any appellate issue 
herein decided.  

The issues of the veteran's entitlement to service connection 
for a left shoulder disorder and to a total disability 
evaluation for compensation purposes based on individual 
unemployability (TDIU) are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC in 
Washington, DC.



FINDING OF FACT

The relevant medical evidence rules out a current diagnosis 
of a right wrist disability.  


CONCLUSION OF LAW

A claimed right wrist disorder is not proximately due or the 
result of service-connected disabilities of the left wrist.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.310, 3.326 (2007); 71 Fed. Reg. 
52744 (Sept. 7, 2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in June 2006 in order to permit the RO or AMC to 
undertake specific development actions.  All of the 
development previously sought by the Board through its prior 
development request appears to have been completed in full as 
directed, and it is of note that neither the veteran, nor his 
representative, contends otherwise.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claims, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through various letters from the RO in December 2002 and from 
the AMC in June 2006.  The appellant was thereby notified 
that he should submit all pertinent evidence in his 
possession, and in addition, he was afforded the notice 
required under Dingess/Hartman.  

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the claim 
herein at issue was prepared and furnished to the veteran-
appellant prior to entry of the initial RO decision in June 
2003, and complete VCAA notice, including that relating to 
Dingess/Hartman, was provided to him at a time much 
subsequent thereto.  Where the VCAA notice is defective, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders v. 
Nicholson, 487 F.3d 881 (2007) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

The record in this instance demonstrates that full VCAA 
notice was effectuated  prior to the issuance of a 
supplemental statement of the case by the AMC in January 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of a notification defect).  
More timely VCAA notice would not have operated to alter the 
outcome of the issue on appeal, in view of the fact that the 
record does not demonstrate the existence of current 
disability involving the right wrist, a basic prerequisite 
for a grant of service connection.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that any defect in the 
timing of the notice provided affected the essential fairness 
of the adjudication, and, thus, the presumption of prejudice 
is rebutted.  Id.

Also, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that record 
contains many examination and treatment records compiled by 
VA and non-VA sources, as well as a variety of other 
evidence.  The veteran has been afforded multiple VA medical 
examinations.  The most recent VA examination specifically 
ruled out a current diagnosis of a right wrist disability.  
Inasmuch as there is ample evidence of record to render an 
appellate decision, there is no duty to obtain in this 
instance any further VA medical examination or to solicit any 
additional medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Accordingly, it is found 
VA has satisfied its duties under the VCAA.

Merits of the Claim

Service connection on a secondary basis is granted where the 
claimed disorder is proximately due to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995). As well, notice is taken that, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen, supra.  See 71 Fed. 
Reg. 52744 (2006).  Such amendment essentially codifies Allen 
with language that requires that a baseline level of severity 
of the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.  

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
inservice incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed inservice 
disease or injury and the current disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection has previously been established for 
residuals of an arthroscopy and arthroplasty of the left 
wrist, surgical scarring of the left wrist, and traumatic 
arthritis of the left wrist.  Service connection is also in 
effect for a cubital tunnel syndrome of the left forearm.  

In this instance, the veteran alleges in oral and written 
testimony that he developed a right wrist disorder as a 
result of his service-connected disabilities involving the 
left wrist.  He contends that, because he has essentially 
lost use of his left hand, he must rely heavily on his right 
hand and wrist and that such overuse of the right wrist has 
led to the onset of arthritis and other disability.  

Contrary to the veteran's allegations, there is no showing of 
current disability involving his right wrist.  The record 
describes at great length the history of the veteran's 
service-connected disabilities of the left wrist and forearm, 
and at times, it is noted that the right wrist is 
inadvertently and incorrectly referenced in various 
examination and treatment reports where such examination and 
treatment are clearly directed toward various left wrist 
disorders.  Notice is taken that an entry in VA treatment 
records does in fact identify the veteran's complaint of 
right wrist pain in April 2003, following which an evaluation 
was undertaken to rule out the existence of carpal tunnel 
syndrome of his right wrist.  However, a clinical note, dated 
April 4, 2003, indicates that the diagnostic test performed, 
a right median-ulnar D4 study, was normal.  

The record reflects that the veteran underwent a VA medical 
examination in May 2003, at which time he offered complaints 
of right hand pain, intermittent swelling, and motion loss at 
the wrist.  No prior diagnosis of right wrist pathology was 
noted to have been made.  Clinically, there was moderate 
tenderness of the right wrist, some limitation of 
dorsiflexion and palmar flexion, and some tingling of the 
middle finger.  No X-ray examination was undertaken.  A 
diagnosis of chronic ligamentous strain of the right wrist, 
under continued observation, was recorded.  In the opinion of 
the examiner, the veteran's right wrist disorder could not be 
definitely related to his left wrist disability.  

At the Board's request, the veteran was afforded a VA 
orthopedic examination by a physician in September 2006.  At 
that time, the veteran denied having any right wrist problem 
or experiencing current symptoms involving his right wrist.  
Clinically, the right wrist exhibited full active and passive 
motion without pain, focal weakness, tenderness, or swelling.  
In the opinion of the examining physician, the veteran did 
not currently suffer from any disability of the right wrist. 

Here, the record fails to document the existence of current 
disability of the veteran's right wrist.  No pertinent 
complaints or findings of right wrist pathology were noted on 
the occasion of the September 2006 examination by VA and the 
examiner convincingly determined that that no current 
disorder of the veteran's wrist was demonstrated.  Moreover, 
examination and treatment reports compiled by VA and non-VA 
sources likewise in no way document a that the veteran has 
sought and received treatment for any claimed disorder of his 
right wrist, with one exception.  The only notations 
supportive of the veteran's contention are his documented 
April 2003 complaint of right wrist pain, followed by a 
diagnostic study that was found to be entirely normal, and 
the report of a VA medical examination in May 2003.  The May 
2003 examiner's use of the word, chronic, in describing a 
ligamentous strain of the veteran's right wrist is not 
supported by any other competent medical evidence on file, 
and while it is possible that the veteran was in April and 
May 2003 experiencing acute symptoms, the record otherwise 
fails to demonstrate the presence existence of continuing 
disability relating to that episode of ligament strain.  The 
great weight of the evidence presented, and that which is 
found to be more persuasive, denote the absence of current 
right wrist disability, and on that basis, service connection 
on a secondary basis for a right wrist disorder is denied.  
Hickson, supra.  


ORDER

Service connection for a right wrist disorder, secondary to 
service-connected disabilities of the left wrist, is denied.  


REMAND

Current disablement of the veteran's left shoulder is shown 
and although VA examiners in May 2003 and September 2006 
failed to link the claimed left shoulder disability to the 
service-connected disabilities of his left wrist, the 
question of aggravation was not at all addressed by the VA 
examiner in September 2006.  By the Board's June 2006 remand, 
the examiner was specifically requested to address the matter 
of whether the veteran's left shoulder disorder was 
aggravated by service-connected disability, pursuant to 
38 C.F.R. § 3.310, as amended, and the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  (See also 71 Fed. Reg. 52744 
(Sept. 7, 2006), which essentially codifies Allen by adding 
language that requires that a baseline level of severity of 
the nonservice-connected disease or injury must be 
established by medical evidence created before the onset of 
aggravation.)  The clinician's failure to address aggravation 
as ordered by the Board in its remand is a Stegall violation, 
for which remand is required for corrective action.  

In addition, it is noted that the VA examiner in September 
2006 attempted to address the question of the veteran's 
employability, but was not responsive to the question of 
whether all service-connected disabilities, alone, rendered 
the veteran unemployable.  Stegall, supra.  In this case, the 
veteran is service-connected for three left wrist 
disabilities, each evaluated as 10 percent disabling, as well 
as a cubital tunnel syndrome of the left forearm, evaluated 
as 20 percent disabling, and a major depressive disorder, 
evaluated as 10 percent disabling.  Return of the case to the 
September 2006 examiner for the preparation of an addendum to 
his earlier report is thus in order so that he may furnish an 
opinion as to the effects of service-connected disabilities 
on the veteran's employability (after readjudication of the 
claim for service connection for a left shoulder disability-
see below).  

Action by the Board is likewise deferred on the veteran's 
TDIU claim as the veteran has raised an issue of his 
entitlement to service connection on a direct basis for 
residuals of a left shoulder injury, which has not to date 
been addressed by the RO or AMC.  Notice is taken that the 
veteran reported to the VA examiner in September 2006 that he 
has sustained an in-service injury involving his left 
shoulder, which was productive of chronic symptoms.  Given 
that this matter is inextricably intertwined with the issue 
of TDIU entitlement, it must be addressed prior to the 
Board's review of the merits of the TDIU claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Full development, including VCAA 
notification, and adjudication of the 
issue raised by the veteran as to his 
entitlement to service connection for a 
left shoulder disorder on direct and 
secondary bases (to include aggravation 
by a service-connected disability) must 
be undertaken prior to any of the actions 
which follow.  The veteran should then be 
advised of the outcome of that 
adjudication and of his right to appeal.  

2.  Thereafter, any and all records of 
medical treatment, not already on file, 
which pertain to the veteran's claimed 
left shoulder disorder, or any service-
connected disability, must be obtained 
for inclusion in his claims folder.  

3.  Then, the report of a VA medical 
examination conducted on September 1, 
2006, at the VA Medical Center in 
Portland, Oregon, by M. Berkson, M.D., 
must be returned to Dr. Berkson for the 
preparation of an addendum to his earlier 
report.  If Dr. Berkson is unavailable, 
or in the event that he wishes to further 
examine the veteran, the veteran must be 
accorded an additional VA medical 
examination for evaluation of his claimed 
left shoulder disorder and for TDIU 
entitlement.  The veteran's claims file 
must be furnished to Dr. Berkson or his 
designee in its entirety for use in the 
study of this case.

Ultimately, Dr. Berkson or his designee 
must answer the following with a full 
supporting rationale:

(a)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
left shoulder disability began 
during service or as the result 
of some incident of active 
duty, to include trauma?

(b)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
various service-connected left 
wrist and arm disabilities have 
aggravated his claimed left 
shoulder disorder?  If the 
examiner determines that the 
claimed aggravation of the 
veteran's left shoulder 
occurred, to the extent that is 
possible, he should provide the 
approximate degree of severity 
of the shoulder (the baseline 
level of functional impairment) 
before the onset of aggravation 
(e.g., slight then, moderate 
now).

(c)  Is it at least as likely 
as not (50 percent or greater 
probability) that the veteran's 
service-connected disabilities 
of the left wrist, left forearm 
and left shoulder (if the 
latter disability is causally 
linked to service or found to 
be aggravated by the already 
service-connected left wrist 
and/or left forearm 
disabilities), as well as major 
depression, by themselves, 
preclude substantially gainful 
employment (more than marginal) 
consistent with the veteran's 
education background and 
employment history (but without 
regard to age)?

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or a finding of aggravation; 
less likely weighs against the claim.

The clinician is also informed that 
aggravation for legal purposes is defined 
as a chronic worsening of the underlying 
disability versus a temporary flare up of 
symptoms.  It represents a permanent 
increase in severity, beyond its natural 
progression.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Lastly, the veteran's claim for 
service connection for a left shoulder 
disorder, to include as secondary to 
service-connected disabilities of the 
left wrist and arm, and for a TDIU must 
be readjudicated on the basis of all the 
evidence of record and all governing law 
and regulations.  If any benefit sought 
on appeal continues to be denied, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should then be allowed for a 
response.  The case should then be 
returned to the Board for further review.  

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn as to the outcome 
of this matter by the actions herein requested.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


